Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 1 of 13
    Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 2 of 13




                                      HONORABLE BECKIE PALOMO
                                        State District Court Judge
                                         341st JUDICIAL DISTRICT OF TEXAS
                                          WEBB COUNTY JUSTICE CENTER
                                              1110 Victoria Street, Suite 302
                                                Laredo, Texas 78040-4439


                            CIVIL CASE - CALENDAR CALL SETTINGS
                      RE: CAUSE NO:        2019CVK000320D3

                                STYLE: MARIA PRUIT
                                       VS
                           ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY


NOTICE that this case is SET FOR CALENDAR CALL on 05/13/2019 at 1:30 PM at the
341st District Courtroom, 3rd Floor, Webb County Justice Center.

Calendar Call hearings will be in open Court and on the record before JUDGE BECKIE PALOMO.
Your presence is MANDATORY unless Counsel for PlaintifT(s) file a Joint Pre-Trial Guideline Order
(PTGO) with all counsels signatures on the PTGO.

You may download the PTGO at our website:
http://www.webbcountytx.gov/DC34lst/Links/civ_Jury%20PTGO.pdf

Counsel for PlaintiflVsl: if you do not appear for calendar call, your case may be dismissed for lack of prosecution.

Counsel for DcfcndantCsl: if you do not appear for calendar call, a pre-trial guideline order may be
entered with or without your approval and/or signature.

Call the court for jury selection dates and pre-trial hearing dates. Keep in mind jury selection must be set
within the timeframes recommended by the Texas Supreme Court.

If there are any questions regarding this matter please feel free to call the court at the number below.




                                                                                             ' MartiC~rrew
                                                                                      Civil Court Coordinator
                                                                                         Tel: (956) 523-4483
                                                                                         Fax: (956) 523-5055
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 3 of 13
                                                                                                                  Filed
                                                                                                  2/19/2019 12:00 AM
                                                                                                     Esther Degollado
                                                                                                         District Clerk
                                                                                                        Webb District
                                                                                                     Arlene Gonzalez
                                                 CAUSE NO.                                        2019CVK000320D3

MARIA PRUITT                                    §     IN THE DISTRICT COURT
Plaintiff                                       §
VS.                                             §                           JUDICIAL DISTRICT
                                                §
ALLSTATE FIRE AND                               §
CASUALTY INSURANCE COMPANY      §
Defendant                       §        WEBB COUNTY, TEXAS
                  PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, MARIA PRUIT complaining of ALLSTATE FIRE AND CASUALTY

INSURANCE COMPANY and for cause of action would show:

                                          I. DISCOVERY

        l. This is a level III discovery case as defined by the Texas Rules of Civil Procedure.

                                           II. PARTIES

       2. Plaintiff resides in Webb County, Texas.

       3. Defendant Allstate Fire and Casualty Insurance Company is a foreign corporation

engaging in the business of insurance in the State of Texas. The defendant may be served with

process by serving its registered agent for the State of Texas: CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.

                                III. JURISDICTION & VENUE

       4. The subject matter in controversy is within the jurisdictional limits of this court. The

court has jurisdiction over Defendant Allstate Fire and Casualty Insurance Company (hereinafter

“Allstate”) because it is in the business of insurance in the State of Texas. Venue is proper in this

county because the insured property is situated Webb County, Texas. Tex. Civ. Prac. & Rem.

Code § 15.032.

                                            IV.-FACTS
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 4 of 13




        5. Plaintiff is the owner of the Texas Homeowner’s Insurance Policy (hereinafter referred

to as “the Policy”), which was issued by Allstate.

       6. Plaintiff owns the insured property, located at 6003 Frau Augusto, Laredo, Tx. 78043

(hereinafter referred to as “the Property”).

       7. Allstate sold the Policy insuring the property to Plaintiff.

       8. On or about February 19, 2017, Plaintiff sustained extensive physical damage to the

insured Property when strong supercell thunderstorms moved through the Webb County, Texas

area producing heavy rains, and damaging wind and hail.

       9. Plaintiff submitted claims to the Defendant against the policy for damages to the

Property as a result of the February 19,2017 storm. Plaintiff requested that the Defendant cover

the costs of these repairs pursuant to the policy he entered into with the Defendant.

        10. The Plaintiff reported the damage to the covered Property to the Defendant Allstate.

The Defendant wrongfully denied Plaintiffs claim for full repairs to the Property, even though

the Policy he has with the Defendant provided coverage for losses such as the losses suffered by

the Plaintiff.   Additionally, the Defendant under-scoped damages during its inspections,

investigations, and payment and made representation that the policy the Plaintiff had with

Defendant specifically excluded some repairs.

        11. As of the date of this filing, the Defendant continues to delay in the payment for the

damages to the property. As a result, Plaintiff has not been paid the full value of the damages

suffered to his home.

        12. Defendant Allstate failed to perform its contractual duties to adequately compensate

Plaintiff under the terms of the policy. In spite of a demand for proceeds to be paid out in an

amount sufficient to cover the damaged property, Defendant Allstate has categorically refused to
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 5 of 13




pay the full proceeds available under the policy. Additionally, all conditions precedent to recovery

upon the Policy have been carried out by the Plaintiff. Defendant Allstate’s conduct constitutes a

breach of the insurance contract between Plaintiff and Defendant.

       13. Defendant Allstate has misrepresented to Plaintiff there was no damage to areas of the

home that were damaged, and that all damage covered under the Policy has been accounted for,

even though it has not been paid in full. Defendant Allstate’s conduct constitutes a violation of

the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)( l).

        14. Defendant Allstat failed to make an attempt to settle Plaintiffs claim in a fair manner,

although it was aware of its liability to Plaintiff under the Policy. Defendant Allstate’s conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code

§541.060(a)(2)(A).

        15. Defendant Allstate failed to adequately explain to Plaintiff the reasons for its offer of

an inadequate settlement. Specifically, Defendant Allstate failed to offer Plaintiff adequate

compensation, and misrepresented its explanation for why full payment was not being made.

Furthermore, Defendant Allstate did not communicate that any future settlements or payments

would be forthcoming to pay for the entire losses covered under the Policy, nor did it provide any

explanation for the failure to adequately settle Plaintiff claim. Defendant Allstate’s conduct is a

violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(3).

       16. Defendant Allstate refused to fully compensate Plaintiff, under the terms of the Policy,

even though Defendant Allstate failed to conduct a reasonable investigation. Specifically,

Defendant Allstate performed an outcome-oriented investigation of Plaintiffs claim, which

resulted in a biased, unfair, and inequitable evaluation of Plaintiffs losses on the Property.

Defendant Allstate’s conduct constitutes a violation of the Texas Insurance Code, Unfair
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 6 of 13




Settlement Practices. Tex. Ins. Code §541.060(a)(7).

           17. Defendant Allstate failed to accept or deny Plaintiffs full and entire claim within the

statutorily mandated time of receiving all necessary information. Defendant Allstate’s conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex Ins. Code

§542.056.

           18. Defendant Allstate failed to meet its obligations under the Texas Insurance Code

regarding payment of claim without delay. Specifically, it has delayed full payment of Plaintiff s

claim longer than allowed and, to date, Plaintiff has not received full payment for his claim.

Defendant Allstate’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

of Claims. Tex. Ins. Code §542.058.

           19. Since the date Plaintiff presented his claim to Defendant Allstate, the liability of

Defendant Allstate to pay the full claim in accordance with the terms of the Policy was reasonably

clear. However, Defendant Allstate has refused to pay Plaintiff in full, despite there being no basis

whatsoever on which a reasonable insurance company would have relied to deny the full payment.

Defendant Allstate’s conduct constitutes a breach of the common law duty of good faith and fair

dealing.

        20. Defendant Allstate knowingly or recklessly made false representations, as described

above, as to material facts and/or knowingly concealed all or some material information from

Plaintiff.

        21. As a result of Defendant Allstate’s wrongful acts and omissions, Plaintiff was forced

to retain the professional services of the attorney and law firm who is representing him with

respect to these causes of action.

                                      V. CAUSES OF ACTION
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 7 of 13




                          Causes of Action Against Defendant Allstate

        22. Defendant Allstate is liable to Plaintiff for intentional breach of contract, as well as

intentional violations of the Texas Insurance Code and intentional breach of the common law duty

of good faith and fair dealing.

                                        Breach of Contract

       23. Defendant Allstate’s conduct constitutes a breach of the insurance contract made

between Defendant Allstate and Plaintiff.

       24. Defendant Allstate’s failure and/or refusal, as described above, to pay adequate

compensation as it is obligated to do under the terms of the Policy in question, and under the laws

of the State of Texas, constitutes a breach of Defendant Allstate’s insurance contract with Plaintiff.

          Noncompliance with Texas Insurance Code: Unfair Settlement Practices

       25. Defendant Allstate’s conduct constitutes multiple violations of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a). All violations under this article

are made actionable by Tex. Ins. Code §5411.151.

       26. Defendant Allstate’s unfair settlement practice, as described above, of misrepresenting

to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

§541.060(a)(l).

       27. Defendant Allstate’s unfair settlement practice, as described above, of failing to attempt

in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

Defendant Allstate’s liability under the Policy was reasonably clear, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(a)(2)(A).
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 8 of 13




       28. Defendant Allstate’s unfair settlement practice, as described above, of failing to

promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code §541.060(a)(3).

        Noncompfiance with Texas Insurance Code: The Prompt Payment of Claims

       29. Defendant Allstate’s conduct constitutes multiple violations of the Texas Insurance

Code, Prompt Payment of Claims. All violations made under this article are made actionable by

Tex. Ins. Code §542.060.
                                             f
       30. Defendant Allstate’s delay of the payment of Plaintiff s claim following its receipt of

all items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code

§542.058.

                      Breach of the Duty of Good Faith and Fair Dealing

       31. Defendant Allstate’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to insured in insurance contracts.

       32. Defendant Allstate’s failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiffs claim, although, at that time, Defendant Allstate knew or should

have known by the exercise of reasonable diligence that its liability was reasonably clear,

constitutes a breach of the duty of good faith and fair dealing.

                                                 Fraud

       33. Defendant Allstate is liable to Plaintiff for common law fraud.

       34. Each and every one of the representations, as described above, concerned material facts
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 9 of 13




for the reason that absent such representations, Plaintiff would not have acted as they did, and

which Defendant Allstate knew were false or made recklessly without any knowledge of their truth

as a positive assertion.

        35. The statements were made with the intention that they should be acted upon by Plaintiff,

who in turn acted in reliance upon the statements, thereby causing Plaintiff to suffer injury and

constituting common law fraud.

                                             Knowledge

        36. Each of the acts described above, together and singularly, was done “knowingly,” as

that term is used in the Texas Insurance Code, and was a producing cause of Plaintiffs damages

described herein.

                                          VI. DAMAGES

        37. Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

        38. As previously mentioned, the damages caused by this storm have not been properly

addressed or repaired in the months and now years since the storm, causing further damages to the

Property, and causing undue hardship and burden to Plaintiff. These damages are a direct result

of Defendant Allstate’s mishandling of Plaintiff s claim in violation of the laws set forth above.

        39. For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, which

is the amount of their claim, together with attorney's fees.

       40. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which include the loss of the benefits that should have been

paid pursuant to the policy, mental anguish, court costs, and attorney's fees. For knowing conduct

of the acts described above, Plaintiff asks for three times his actual damages. Tex. Ins. Code
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 10 of 13




§541.152.

         41. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff

is entitled to the amount of his claim, as well as eighteen (18) percent interest per annum on the

amount of such claim as damages, together with attorney's fees. Tex. Ins. Code §542.060.

         42. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages, and damages for emotional distress.

         43. For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

knowingly fraudulent and malicious representations, along with attorney's fees, interest, and court

costs.

         44. For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiffs attorney in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

         45. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which include his past and future medical expenses, that

should have been paid pursuant to the policy, mental anguish, pain and suffering, court costs, and

attorney's fees. For knowing conduct of the acts described above, Plaintiff asks for three times

their actual damages. Tex. Ins. Code §541.152.

         46. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff

is entitled to the amount of his claim, as well as eighteen (18) percent interest per annum on the
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 11 of 13




amount of such claim as damages, together with attorney's fees. Tex. Ins. Code §542.060.

       47. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from the insurer’s breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages, and damages for emotional distress.

       48. As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiffs counsel states

that the damages sought are in an amount within the jurisdictional limits of this Court. As required

by Rule 47(c), Texas Rules of Civil Procedure, Plaintiffs counsel states that Plaintiff seeks only

monetary relief, the maximum of which is not more than $74,999.00. Plaintiff also seeks pre­

judgment and post-judgment interest at the highest legal rate.

                                 VII. WRITTEN DISCOVERY

                                     Requests for Disclosure

       49. Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,

within 50 days of the service of this request, the information or material described in Rule 194.2.

                 Plaintiffs lsl Requests for Production to Defendant Allstate

       50. Please produce a copy of your entire claims file, including memos, emails, estimates,

records, a complete copy of the policy, letters, evaluations, etc. If you make claim of privilege for

any documents requested in this request for production, then pursuant to TRCP 193.3(b), consider

this Plaintiffs request that you identify the information and material withheld and the specific

privilege asserted by producing a privilege log of each document withheld.

       51. Please produce all non-privileged emails and other forms of communication between

Allstate, its agents, adjusters, employees, or representatives and the adjuster, and/or their agents,
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 12 of 13




adjusters, representatives or employees relating to, mentioning, concerning or evidencing the

Plaintiffs property which is the subject of this suit.

        52. Produce any complete file (excluding all privileged portions) in Allstate’s possession

for the Plaintiff/insured and/or for the Plaintiffs property as listed in Plaintiff’s Original Petition,

relating to or arising out of any claim for damages which Allstate opened a claim under any

policy. Please produce a privilege log for any portions withheld on a claim of privilege.

        53. Produce the complete claim or adjusting file for Plaintiffs property. Please produce a

privilege log for any portions withheld on a claim of privilege.

        54. Produce all emails and other forms of communication between Allstate and and/or their

agents, adjusters, representatives or employees relating to, mentioning, concerning or evidencing

the Plaintiffs property which is the subject of this suit. This includes any correspondence or

communications related to the Plaintiffs property, whether related to this claim or any other claim

in Allstate’s possession. Please produce a privilege log for any items withheld on a claim of

privilege.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff have and recover such sums as would reasonably and justly compensate them in

accordance with the rules of law and procedure, as to actual damages, treble damages under the

Texas Insurance Code, and all punitive and exemplary damages as may be found. In addition,

Plaintiff request the award of attorney's fees for the trial and any appeal of this case, for all costs

of Court on their behalf expended, for prejudgment and post-judgment interest as allowed by law,

and for any other and further relief, either at law or in equity, to which they will show himself

justly entitled.
Case 5:19-cv-00042 Document 1-2 Filed on 03/25/19 in TXSD Page 13 of 13




                                       Respectfully submitted,

                                       LAWRENCE LAW FIRM
                                       3112 Windsor Rd., Suite A234
                                       Austin, Texas 78703
                                       (956) 994-0057
                                       (800)507-4152 FAX

                                       By: /s/Michael A. Lawrence

                                       LARRY W. LAWRENCE, JR.
                                       State Bar No. 00794145

                                       MICHAEL LAWRENCE
                                       State Bar. No. 24055826
                                       Lawrencefirm@gmai 1 .com

                                       CELESTE GUERRA
                                       State Bar No. 00795395

                                       ATTORNEYS FOR PLAINTIFF
